PD-1469-15
                                     PD-1469-15                                      COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
November 13, 2015                                                                  Transmitted 11/12/2015 3:15:49 PM
                                                                                    Accepted 11/13/2015 11:10:47 AM
                             IN THE COURT OF CRIMINAL APPEALS                                         ABEL ACOSTA
                                                                                                              CLERK


    CEDRIC CARLDWELL                                       '   APPEALED FROM THE
              Appellant                                    COURT OF APPEALS, 6th DISTRICT

    V.                                                     '    CASE NO. 06-15-00035-CR
                                                           TRIAL COURT NO. 42,773-B
    THE STATE OF TEXAS
               Appellee                                    '     STATE OF TEXAS

                               MOTION FOR EXTENSION OF TIME
                        TO FILE PETITION FOR DISCRETIONARY REVIEW

    TO THE HONORABLE COURT OF APPEALS:

           NOW COMES, CEDRIC CARLDWELL, the Appellant herein, and moves the Court for

    an extension of time to file Appellant=s Petition for Discretionary Review in this cause, pursuant

    to Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof

    would show the Court as follows:

                                                     I.

           The Appellant in this cause was convicted in the 124th District Court of Gregg County,

    Texas in cause number 42,773-B for the offense of Murder.

                                                    II.

            The Court of Appeals= opinion on remand was delivered on October 13, 2015.

    Appellant=s Petition for Discretionary Review is due on or about November 12, 2015.

                                                    III.

           The Appellant hereby requests a second extension of time to file Appellant=s Petition for

    Discretionary Review.

           The undersigned counsel has been unable to devote sufficient time to the review of the

    record, research and preparation of Appellant=s Petition for Discretionary Review for the
following good and sufficient reasons:

       Counsel for the defendant has been ill and is under the care of Dr. William Rotzler.

       In addition to the above-listed matter, the undersigned counsel has been involved with a

very busy trial and appellate schedule and is involved in numerous other felony

and misdemeanor cases at various stages of litigation.

        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s
Petition for Discretionary in this cause for an additional thirty days, to December 14, 2015.




                                                           RESPECTFULLY SUBMITTED,


                                                            __/s/Clement Dunn___________
                                                           Attorney for Appellant
                                                           140 E. Tyler Street, Suite 240
                                                           Longview, TX 75601
                                                           (903) 753-7071 Fax (903) 753-8783
                                                           State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 11-12-15


                                                   __/s/ Clement Dunn_______________
                                                   Attorney for Appellant
                         IN THE COURT OF CRIMINAL APPEALS


CEDRIC CARLDWELL                                     '   APPEALED FROM THE
          Appellant                                  COURT OF APPEALS, 6th DISTRICT

V.                                                   '    CASE NO. 06-15-00035-CR
                                                     TRIAL COURT NO. 42,773-B
THE STATE OF TEXAS
           Appellee                                  '      STATE OF TEXAS

                                            ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 20___, came

on to be considered the above and foregoing Motion for Extension of Time to File Appellant=s

Petition for Discretionary Review. After consideration of the same, it is the opinion of the Court

that Appellant=s Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               20____.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 20___, at

               _____ o=clock_____.

       SIGNED:

                                                            _____________________________
                                                            JUDGE PRESIDING